internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box cincinnati ohio number release date date decamber employer_identification_number person to contact - id contact telephone numbers phone fax oil legend dear is classified as of the cede and that it we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated july our records indicate that b was recognized as exempt from federal_income_tax under sec_501 private_foundation as defined in sec_509 your letter indicates that b will operate a grant-making program to benefit students from low-income families who would otherwise continue their education in public schools that have limited resources in grants will be the form of scholarships for the chosen students to attend highly regarded private boarding schools each boarding school will be chosen by b based on the school's academic reputation and geographic proximity to the student's family residence grants will be paid directly to the private_schools and will cover the full cost of tuition room and board and all incidental_expenses of attendance for up to four years in the final a public school located in a student at g stages of process for a grant to a very low income largely minority neighborhood additional students will be dependent on the success of the initial grant no grant has yet been made though b future grants to is a a is g and is a teacher at to make selection decisions b and other opportunities for other active or former members of a member of the corps of teachers of h the financial resources available to contributions consistent with b's exempt_purpose potential recipients will be identified through the recommendation of teachers and school administrators the principal criteria for selection of the grantee will be academic achievement and demonstration of capacity to benefit froma first rate education selection of recipients will be made by c a family_member of b's trustees publicly-supported sec_501 organization that operates a prominent program of recruiting outstanding recent college graduates to serve for two years teaching in underserved urban and rural public schools at the primary or secondary education level h may be selection decisions whether designated by b by c or others will be made in consultation with other members of h's program and with other school faculty approval of b's board grantees may be selected from students enrolled at g or from any other school in the nation served by h's program no disqualified_person as described in sec_4946 will be eligible for a grant b will receive and xeview reports from the boarding school to assure that funds are used for their intended purpose discovered b will take all steps necessary to recover the funds and will grant no further funds for use by the institution involved b will maintain reasonable records relating to the evaluation and selection of grantees identification of whether a grantee is and documentation of actions taken in cases of misused grant funds sec_4945 a and of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 d of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection a all selections are subject_to the a disqualified_person should any misuse be b of the code provides that sec_4945 shall not sec_4945 q apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to is demonstrated that a procedure approved in advance if it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 a be used for study at an educational_organization described in section b a ibs the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or and is to the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 c approval a private_foundation must demonstrate tha of the regulations provides that to secure ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures aze excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be is further no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers ox members of the selection committee or inconsistent with the purpose described in sec_170 c b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in of the code this awards which meet the requirements of sec_4945 determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request for a purpose that is is based it any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service of the code provides that it may not be used or cited as this determination is directed only to the organization that requested it sec_6110 a precedent you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above please sincerely yours robert choi director exempt_organizations rulings and agreements
